     Case 4:19-cv-00950-ACA-SGC Document 12 Filed 12/17/20 Page 1 of 2                     FILED
                                                                                  2020 Dec-17 PM 04:26
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

MCARTHUR LYNCH, JR.,                       )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 4:19-cv-00950-ACA-SGC
                                           )
ANTWAN D. KENDRICK, et al.,                )
                                           )
       Defendants.                         )

                          MEMORANDUM OPINION
      The magistrate judge entered a report on November 2, 2020, recommending

that the court dismiss this action without prejudice for failing to state a claim upon

which relief can be granted, pursuant to 28 U.S.C. § 1915A(b). (Doc. 11). Although

the magistrate judge advised the plaintiff of his right to file specific written

objections within fourteen days, the court has not received objections within the

prescribed time.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS the recommendation.              Therefore, in

accordance with 28 U.S.C. § 1915A(b), the court WILL DISMISS this action

WITHOUT PREJUDICE for failing to state a claim upon which relief can be

granted.
Case 4:19-cv-00950-ACA-SGC Document 12 Filed 12/17/20 Page 2 of 2




The court will enter a separate final order in accordance with this opinion.

DONE and ORDERED this December 17, 2020.



                              _________________________________
                              ANNEMARIE CARNEY AXON
                              UNITED STATES DISTRICT JUDGE
